Kane and Levine, JJ.,
dissent and vote to confirm in the following memorandum by Kane, J. Kane, J. (dissenting.) We respectfully dissent, as in our opinion substantial evidence supports the administrative finding that petitioner refused to take the breathalyzer test. The Administrative Law Judge was *959required to credit either the testimony of the two deputies, both certified breathalyzer operators, that petitioner made no attempt to blow into the breathalyzer machine or to credit petitioner’s and Dr. St. John’s testimony that she was physically impaired and thereby prevented from providing a sufficient air sample for the breathalyzer. We may not disturb the administrative agency’s resolution of this credibility issue (see, Matter of Di Maria v Ross, 52 NY2d 771, 772; see also, Matter of Nicol v Grant, 117 AD2d 940).
In any event, while the testimony of St. John established that petitioner has a number of ailments affecting her breathing, it did not establish that petitioner’s lung capacity was insufficient for the purposes of the breathalyzer test. St. John stated that he was not familiar with the operation of a breathalyzer, but that one of the characteristics of emphysema is that a person cannot move a volume of air. According to St. John, petitioner could only move between 9% and 12% of a normal volume of air. St. John testified that 9% of capacity represents 190 ccs of air and 12% represents 204 ccs of air. On redirect, the deputy who administered the test to petitioner testified, as an expert on the operation of the breathalyzer machine, that the machine would take approximately 56 to 57 ccs of air to deliver a sample. He also opined that the AlcoSensor test, for which petitioner did provide a sufficient breath sample, required about the same amount of air as the breathalyzer. The deputy’s qualifications were unchallenged and his testimony with respect to the operation of a breathalyzer was uncontroverted.
The determination should, therefore, be confirmed.